

	

		II 

		109th CONGRESS

		1st Session

		S. 537

		IN THE SENATE OF THE UNITED STATES

		

			March 7, 2005

			Mr. Bingaman introduced

			 the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To increase the number of well-trained

		  mental health service professionals (including those based in schools)

		  providing clinical mental health care to children and adolescents, and for

		  other purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Child Health Care Crisis Relief

			 Act.

		

			2.

			Findings

			Congress finds the

			 following:

			

				(1)

				The Center for Mental Health

			 Services estimates that 20 percent or 13,700,000 of the Nation’s children and

			 adolescents have a diagnosable mental health disorder, and about

			 2/3 of these children and adolescents do not receive

			 mental health care.

			

				(2)

				According to Mental

			 Health: A Report of the Surgeon General in 1999, there are

			 approximately 6,000,000 to 9,000,000 children and adolescents in the United

			 States (accounting for 9 to 13 percent of all children and adolescents in the

			 United States) who meet the definition for having a serious emotional

			 disturbance.

			

				(3)

				According to the Center for

			 Mental Health Services, approximately 5 to 9 percent of children and

			 adolescents in the United States meet the definition for extreme functional

			 impairment.

			

				(4)

				According to the Surgeon

			 General’s Report, there are particularly acute shortages in the numbers of

			 mental health service professionals serving children and adolescents with

			 serious emotional disorders.

			

				(5)

				According to the National

			 Center for Education Statistics in the Department of Education, there are

			 approximately 513 students for each school counselor in United States schools,

			 which ratio is more than double the recommended ratio of 250 students for each

			 school counselor.

			

				(6)

				According to a year 2000

			 estimate of the Bureau of Health Professions, the demand for the services of

			 child and adolescent psychiatry is projected to increase by 100 percent by

			 2020.

			

				(7)

				The development and

			 application of knowledge about the impact of disasters on children,

			 adolescents, and their families has been impeded by critical shortages of

			 qualified researchers and practitioners specializing in this work.

			

				(8)

				According to the Bureau of

			 the Census, the population of children and adolescents in the United States

			 under the age of 18 is projected to grow by more than 40 percent, from

			 70,000,000 to more than 100,000,000 by 2050.

			

			3.

			Loan repayments, scholarships, and grants to improve child and

			 adolescent mental health care

			Subpart 2 of part E of title

			 VII of the Public Health Service Act

			 (42 U.S.C.

			 295 et seq.) is amended by adding at the end the

			 following:

			

				

					771.

					Loan repayments, scholarships, and grants to improve child

				and adolescent mental health care

					

						(a)

						Loan repayments for child and adolescent mental health

				service professionals

						

							(1)

							Establishment

							The Secretary, acting

				through the Administrator of the Health Resources and Services Administration,

				may establish a program of entering into contracts on a competitive basis with

				eligible individuals (as defined in paragraph (2)) under which—

							

								(A)

								the eligible individual

				agrees to be employed full-time for a specified period of at least 2 years in

				providing mental health services to children and adolescents; and

							

								(B)

								the Secretary agrees to

				make, during the period of employment described in subparagraph (A), partial or

				total payments on behalf of the individual on the principal and interest due on

				the undergraduate and graduate educational loans of the eligible

				individual.

							

							(2)

							Eligible individual

							For purposes of this

				section, the term eligible individual means an individual

				who—

							

								(A)

								is receiving specialized

				training or clinical experience in child and adolescent mental health in

				psychiatry, psychology, school psychology, psychiatric nursing, social work,

				school social work, marriage and family therapy, school counseling, or

				professional counseling and has less than 1 year remaining before completion of

				such training or clinical experience; or

							

								(B)

								(i)

									has a license in a State to

				practice allopathic medicine, osteopathic medicine, psychology, school

				psychology, psychiatric nursing, social work, school social work, marriage and

				family therapy, school counseling, or professional counseling; and

								

									(ii)

									(I)

										is a mental health service

				professional who completed (but not before the end of the calendar year in

				which this section is enacted) specialized training or clinical experience in

				child and adolescent mental health services described in subparagraph (A);

				or

									

										(II)

										is a physician who

				graduated from (but not before the end of the calendar year in which this

				section is enacted) an accredited child and adolescent psychiatry residency or

				fellowship program in the United States.

									

							(3)

							Additional eligibility requirements

							The Secretary may not enter

				into a contract under this subsection with an eligible individual unless the

				individual—

							

								(A)

								is a United States citizen

				or a permanent legal United States resident; and

							

								(B)

								if enrolled in a graduate

				program (including a medical residency or fellowship), has an acceptable level

				of academic standing as determined by the Secretary.

							

							(4)

							Priority

							In entering into contracts

				under this subsection, the Secretary shall give priority to applicants

				who—

							

								(A)

								are or will be working with

				high priority populations;

							

								(B)

								have familiarity with

				evidence-based methods in child and adolescent mental health services;

							

								(C)

								demonstrate financial need;

				and

							

								(D)

								are or will be—

								

									(i)

									working in the publicly

				funded sector;

								

									(ii)

									working in organizations

				that serve underserved populations; or

								

									(iii)

									willing to provide patient

				services—

									

										(I)

										regardless of the ability

				of a patient to pay for such services; or

									

										(II)

										on a sliding payment scale

				if a patient is unable to pay the total cost of such services.

									

							(5)

							Meaningful loan repayment

							If the Secretary determines

				that funds appropriated for a fiscal year to carry out this subsection are not

				sufficient to allow a meaningful loan repayment to all expected applicants, the

				Secretary shall limit the number of contracts entered into under paragraph (1)

				to ensure that each such contract provides for a meaningful loan

				repayment.

						

							(6)

							Amount

							

								(A)

								Maximum

								For each year of the

				employment period described in paragraph (1)(A), the Secretary shall not, under

				a contract described in paragraph (1), pay more than $35,000 on behalf of an

				individual.

							

								(B)

								Consideration

								In determining the amount

				of payments to be made on behalf of an eligible individual under a contract

				described in paragraph (1), the Secretary shall consider the income and debt

				load of the eligible individual.

							

							(7)

							Applicability of certain provisions

							The provisions of sections

				338E and 338F shall apply to the program established under paragraph (1) to the

				same extent and in the same manner as such provisions apply to the National

				Health Service Corps Loan Repayment Program established in subpart III of part

				D of title III.

						

							(8)

							Authorization of appropriations

							There is authorized to be

				appropriated to carry out this subsection $10,000,000 for each of fiscal years

				2006 through 2010.

						

						(b)

						Scholarships for students studying to become child and

				adolescent mental health service professionals

						

							(1)

							Establishment

							The Secretary, acting

				through the Administrator of the Health Resources and Services Administration,

				may establish a program to award scholarships on a competitive basis to

				eligible students who agree to enter into full-time employment (as described in

				paragraph (4)(C)) as a child and adolescent mental health service professional

				after graduation or completion of a residency or fellowship.

						

							(2)

							Eligible student

							For purposes of this

				subsection, the term eligible student means a United States

				citizen or a permanent legal United States resident who—

							

								(A)

								is enrolled or accepted to

				be enrolled in a graduate program that includes specialized training or

				clinical experience in child and adolescent mental health in psychology, school

				psychology, psychiatric nursing, social work, school social work, marriage and

				family therapy, school counseling, or professional counseling; or

							

								(B)

								is enrolled or accepted to

				be enrolled in an accredited graduate training program of allopathic or

				osteopathic medicine in the United States and intends to complete an accredited

				residency or fellowship in child and adolescent psychiatry.

							

							(3)

							Priority

							In awarding scholarships

				under this subsection, the Secretary shall give—

							

								(A)

								highest priority to

				applicants who previously received a scholarship under this subsection and

				satisfy the criteria described in subparagraph (B); and

							

								(B)

								second highest priority to

				applicants who—

								

									(i)

									demonstrate a commitment to

				working with high priority populations;

								

									(ii)

									have familiarity with

				evidence-based methods in child and adolescent mental health services;

								

									(iii)

									demonstrate financial need;

				and

								

									(iv)

									are or will be—

									

										(I)

										working in the publicly

				funded sector;

									

										(II)

										working in organizations

				that serve underserved populations; or

									

										(III)

										willing to provide patient

				services—

										

											(aa)

											regardless of the ability

				of a patient to pay for such services; or

										

											(bb)

											on a sliding payment scale

				if a patient is unable to pay the total cost of such services.

										

							(4)

							Requirements

							The Secretary may award a

				scholarship to an eligible student under this subsection only if the eligible

				student agrees—

							

								(A)

								to complete any graduate

				training program, internship, residency, or fellowship applicable to that

				eligible student under paragraph (2);

							

								(B)

								to maintain an acceptable

				level of academic standing (as determined by the Secretary) during the

				completion of such graduate training program, internship, residency, or

				fellowship; and

							

								(C)

								to be employed full-time

				after graduation or completion of a residency or fellowship, for at least the

				number of years for which a scholarship is received by the eligible student

				under this subsection, in providing mental health services to children and

				adolescents.

							

							(5)

							Use of scholarship funds

							A scholarship awarded to an

				eligible student for a school year under this subsection may be used to pay for

				only tuition expenses of the school year, other reasonable educational expenses

				(including fees, books, and laboratory expenses incurred by the eligible

				student in the school year), and reasonable living expenses, as such tuition

				expenses, reasonable educational expenses, and reasonable living expenses are

				determined by the Secretary.

						

							(6)

							Amount

							The amount of a scholarship

				under this subsection shall not exceed the total amount of the tuition

				expenses, reasonable educational expenses, and reasonable living expenses

				described in paragraph (5).

						

							(7)

							Applicability of certain provisions

							The provisions of sections

				338E and 338F shall apply to the program established under paragraph (1) to the

				same extent and in the same manner as such provisions apply to the National

				Health Service Corps Scholarship Program established in subpart III of part D

				of title III.

						

							(8)

							Authorization of appropriations

							There is authorized to be

				appropriated to carry out this subsection $5,000,000 for each of fiscal years

				2006 through 2010.

						

						(c)

						Clinical training grants for professionals

						

							(1)

							Establishment

							The Secretary, acting

				through the Administrator of the Health Resources and Services Administration,

				and in cooperation with the Administrator of the Substance Abuse and Mental

				Health Services Administration, may establish a program to award grants on a

				competitive basis to accredited institutions of higher education to establish

				or expand internships or other field placement programs for students receiving

				specialized training or clinical experience in child and adolescent mental

				health in the fields of psychiatry, psychology, school psychology, psychiatric

				nursing, social work, school social work, marriage and family therapy, school

				counseling, or professional counseling.

						

							(2)

							Priority

							In awarding grants under

				this subsection, the Secretary shall give priority to applicants that—

							

								(A)

								have demonstrated the

				ability to collect data on the number of students trained in child and

				adolescent mental health and the populations served by such students after

				graduation;

							

								(B)

								have demonstrated

				familiarity with evidence-based methods in child and adolescent mental health

				services; and

							

								(C)

								have programs designed to

				increase the number of professionals serving high priority populations.

							

							(3)

							Requirements

							The Secretary may award a

				grant to an applicant under this subsection only if the applicant agrees

				that—

							

								(A)

								any internship or other

				field placement program assisted under the grant will prioritize cultural

				competency;

							

								(B)

								students benefitting from

				any assistance under this subsection will be United States citizens or

				permanent legal United States residents;

							

								(C)

								the institution will

				provide to the Secretary such data, assurances, and information as the

				Secretary may require; and

							

								(D)

								with respect to any

				violation of the agreement between the Secretary and the institution, the

				institution will pay such liquidated damages as prescribed by the Secretary by

				regulation.

							

							(4)

							Application

							Each institution of higher

				education desiring a grant under this section shall submit to the Secretary an

				application at such time, in such manner, and containing such information as

				the Secretary may require including a description of the experience of such

				institution in working with child and adolescent mental health issues.

						

							(5)

							Authorization of appropriations

							There is authorized to be

				appropriated to carry out this subsection $10,000,000 for each of fiscal years

				2006 through 2010.

						

						(d)

						Progressive education grants for paraprofessionals

						

							(1)

							Establishment

							The Secretary, acting

				through the Administrator of the Health Resources and Services Administration,

				and in cooperation with the Administrator of the Substance Abuse and Mental

				Health Services Administration, may establish a program to award grants on a

				competitive basis to State-licensed mental health nonprofit and for-profit

				organizations, including accredited institutions of higher education, (in this

				subsection referred to as organizations) to enable such

				organizations to pay for programs for preservice or in-service training of

				paraprofessional child and adolescent mental health workers.

						

							(2)

							Definition

							For purposes of this

				subsection, the term paraprofessional child and adolescent mental health

				worker means an individual who is not a mental health service

				professional, but who works at the first stage of contact with children and

				families who are seeking mental health services.

						

							(3)

							Priority

							In awarding grants under

				this subsection, the Secretary shall give priority to organizations

				that—

							

								(A)

								have demonstrated the

				ability to collect data on the number of paraprofessional child and adolescent

				mental health workers trained by the applicant and the populations served by

				these workers after the completion of the training;

							

								(B)

								have familiarity with

				evidence-based methods in child and adolescent mental health services;

				and

							

								(C)

								have programs designed to

				increase the number of paraprofessional child and adolescent mental health

				workers serving high priority populations.

							

							(4)

							Requirements

							The Secretary may award a

				grant to an organization under this subsection only if the organization agrees

				that—

							

								(A)

								any training program

				assisted under the grant will prioritize cultural competency;

							

								(B)

								the organization will

				provide to the Secretary such data, assurances, and information as the

				Secretary may require; and

							

								(C)

								with respect to any

				violation of the agreement between the Secretary and the organization, the

				organization will pay such liquidated damages as prescribed by the Secretary by

				regulation.

							

							(5)

							Application

							Each organization desiring

				a grant under this subsection shall submit to the Secretary an application at

				such time, in such manner, and containing such information as the Secretary may

				require including a description of the experience of the organization in

				working with paraprofessional child and adolescent mental health

				workers.

						

							(6)

							Authorization of appropriations

							There is authorized to be

				appropriated to carry out this subsection $5,000,000 for each of fiscal years

				2006 through 2010.

						

						(e)

						Child and adolescent mental health program development

				grants

						

							(1)

							Establishment

							The Secretary, acting

				through the Administrator of the Health Resources and Services Administration,

				may establish a program to increase the number of well-trained child and

				adolescent mental health service professionals in the United States by awarding

				grants on a competitive basis to accredited institutions of higher education to

				enable such institutions to establish or expand accredited graduate child and

				adolescent mental health programs.

						

							(2)

							Priority

							In awarding grants under

				this subsection, the Secretary shall give priority to applicants that—

							

								(A)

								demonstrate familiarity

				with the use of evidence-based methods in child and adolescent mental health

				services;

							

								(B)

								provide experience in and

				collaboration with community-based child and adolescent mental health

				services;

							

								(C)

								have included normal child

				development education in their curricula; and

							

								(D)

								demonstrate commitment to

				working with high priority populations.

							

							(3)

							Use of funds

							Funds awarded under this

				subsection may be used to establish or expand any accredited graduate child and

				adolescent mental health program in any manner deemed appropriate by the

				Secretary, including improving the coursework, related field placements, or

				faculty of such program.

						

							(4)

							Requirements

							The Secretary may award a

				grant to an accredited institution of higher education under this subsection

				only if the institution agrees that—

							

								(A)

								any child and adolescent

				mental health program assisted under the grant will prioritize cultural

				competency;

							

								(B)

								the institution will

				provide to the Secretary such data, assurances, and information as the

				Secretary may require; and

							

								(C)

								with respect to any

				violation of the agreement between the Secretary and the institution, the

				institution will pay such liquidated damages as prescribed by the Secretary by

				regulation.

							

							(5)

							Authorization of appropriations

							There is authorized to be

				appropriated to carry out this subsection $15,000,000 for each of fiscal years

				2006 through 2010.

						

						(f)

						Definitions

						In this section:

						

							(1)

							High priority population

							The term high

				priority population means a population that has a significantly greater

				incidence than the national average of children who have serious emotional

				disturbances, children who are racial and ethnic minorities, or children who

				live in underserved urban or rural areas.

						

							(2)

							Mental health service professional

							The term mental

				health service professional means an individual with a graduate or

				postgraduate degree from an accredited institution of higher education in

				psychiatry, psychology, school psychology, psychiatric nursing, social work,

				school social work, marriage and family counseling, school counseling, or

				professional counseling.

						

							(3)

							Specialized training or clinical experience in child and

				adolescent mental health

							The term specialized

				training or clinical experience in child and adolescent mental health

				means training and clinical experience that—

							

								(A)

								is part of or occurs after

				completion of an accredited graduate program in the United States for training

				mental health service professionals;

							

								(B)

								consists of at least 500

				hours of training or clinical experience in treating children and adolescents;

				and

							

								(C)

								is comprehensive,

				coordinated, developmentally appropriate, and of high quality to address the

				unique ethnic and cultural diversity of the United States population.

							.

		

			4.

			Amendments to Social Security

			 Act to improve child and adolescent mental health care

			

				(a)

				Increasing number of child and adolescent psychiatry residents

			 permitted to be paid under the medicare graduate medical education

			 program

				

					Section

			 1886(h)(4)(F) of the Social

			 Security Act (42 U.S.C.

			 1395ww(h)(4)(F)) is amended by adding at the end the

			 following:

				

					

						(iii)

						Increase allowed for training in child and adolescent

				psychiatry

						In applying clause (i),

				there shall not be taken into account such additional number of full-time

				equivalent residents in the field of allopathic or osteopathic medicine who are

				residents or fellows in child and adolescent psychiatry as the Secretary

				determines reasonable to meet the need for such physicians as demonstrated by

				the 1999 report of the Department of Health and Human Services entitled

				Mental Health: A Report of the Surgeon General.

					.

			

				(b)

				Extension of medicare board eligibility period for residents

			 and fellows in child and adolescent psychiatry

				

					(1)

					In general

					

						Section

			 1886(h)(5)(G) of the Social

			 Security Act (42 U.S.C.

			 1395ww(h)(5)(G)) is amended—

					

						(A)

						in clause (i), by striking

			 and (v) and inserting (v), and (vi); and

					

						(B)

						by adding at the end the

			 following:

						

							

								(vi)

								Child and adolescent psychiatry training programs

								In the case of an

				individual enrolled in a child and adolescent psychiatry residency or

				fellowship program approved by the Secretary, the period of board eligibility

				and the initial residency period shall be the period of board eligibility for

				the specialty of general psychiatry, plus 2 years for the subspecialty of child

				and adolescent psychiatry.

							.

					

					(2)

					Conforming amendment

					

						Section

			 1886(h)(5)(F) of the Social

			 Security Act (42 U.S.C.

			 1395ww(h)(5)(F)) is amended by striking subparagraph

			 (G)(v) and inserting clauses (v) and (vi) of subparagraph

			 (G).

				

					(3)

					Effective date

					The amendments made by

			 paragraph (1) shall apply to residency training years beginning on or after

			 July 1, 2006.

				

			5.

			Child mental health professional report

			

				(a)

				Study

				The Administrator of the

			 Health Resources and Services Administration (in this section referred to as

			 the Administrator) shall study and make findings and

			 recommendations on the distribution and need for child mental health service

			 professionals, including—

				

					(1)

					the need for specialty

			 certifications;

				

					(2)

					the breadth of practice

			 types;

				

					(3)

					the adequacy of

			 locations;

				

					(4)

					the adequacy of education and

			 training; and

				

					(5)

					an evaluation of best

			 practice characteristics.

				

				(b)

				Disaggregation

				The results of the study

			 required by subsection (a) shall be disaggregated by State.

			

				(c)

				Report

				Not later than 2 years after

			 the date of enactment of this Act, the Administrator shall submit to the

			 appropriate committees of Congress and make publicly available a report on the

			 study, findings, and recommendations required by subsection (a).

			

			6.

			Reports

			

				(a)

				Transmission

				The Secretary of Health and

			 Human Services shall transmit a report described in subsection (b) to

			 Congress—

				

					(1)

					not later than 3 years after

			 the date of the enactment of this Act; and

				

					(2)

					not later than 5 years after

			 the date of the enactment of this Act.

				

				(b)

				Contents

				The reports transmitted to

			 Congress under subsection (a) shall address each of the following:

				

					(1)

					The effectiveness of the

			 amendments made by, and the programs carried out under, this Act in increasing

			 the number of child and adolescent mental health service professionals and

			 paraprofessional child and adolescent mental health workers.

				

					(2)

					The demographics of the

			 individuals served by such increased number of child and adolescent mental

			 health service professionals and paraprofessional child and adolescent mental

			 health workers.

				

